—Order unanimously modified in accordance with memorandum and, as modified, affirmed, without costs. Memorandum: Plaintiffs commenced an action against appellants and other defendants by service of a summons and then moved for disclosure to aid in framing a complaint pursuant to CPLR 3102 (subd [c]). Appellants cross-moved to dismiss the action. The moving papers allege that plaintiffs were members of a group of persons selling certain real property, that appellants were the purchasers of the said real property and, in conclusory fashion, that appellants interfered with plaintiffs’ rights. The record demonstrates no other basis for litigation and Special Term improperly granted disclosure. The order is modified and the motion granting disclosure denied with leave to plaintiffs to serve a complaint within 10 days of service of the order herein if so advised, and in the event of their failure to do so, appellants’ cross motion to dismiss is granted. (Appeal from order of Erie Supreme Court— EBT, dismiss action.) Present—Marsh, P. J., Simons, Hancock, Jr., Schnepp and Witmer, JJ.